DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments and amendments received June 15, 2022 have been fully considered.  with regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose “see applicant argument pages 9-10”. This language corresponds to claims 1-22, specifically to independent claim 1. 
As such, these have been considered and the rejection is modified, however applicant argument against art of Jones are not persuasive as addressed below. See the rejection below how the art on record reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, Jones teaches:
Some embodiments utilize a plurality of cameras 112a distributed through the shopping facility and each oriented to capture image data of an area of at least one customer travel area of the multiple customer travel areas on a sales floor. As described above, the multiple customer travel areas are typically proximate multiple different products offered for sale at the shopping facility. The system can include a product database that stores product identifiers for each of the thousands of different products, and in some instances further includes corresponding locations on the sales floor of those different products, and typically a location on a product support device 202. An image processing system can process the images and/or video to generate image data. The inventory control system 102 receives image data and identifies the set of at least one product. The identification of the set of products can, in some embodiments, be based at least in part on a threshold distance relationship between a location within the shopping facility of the first area 206 and location data of products defined with the product database.
Jones, 0027, emphasis added

As such, the examiner stands with the rejection. While the examiner stands with the cited are, for further amendment to claims examiner suggested to consider art of Taira et al. US 2017/0255899 at least fig. 1 and Yanagi et al. US 2020/0334620 at least figs. 2-4.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, 14-16, 18-21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Valiulla US 2021/0042509 further in view of Jones et al. US 2018/0130078.

In regarding to claim 1 Valiulla teaches:

1. A method comprising: receiving a storage structure video frame from a first video capture device positioned to capture display activity at a storage structure within a monitored area from a first perspective;
Referring now to FIG. 1, an example retail location 100 includes multiple regions where customers 130 may be present and perform various activities that are evaluated by a loss prevention system 102. For example, the retail location 100 may include an open display area 110, a front end 112, aisles 114, service counters 116, and a security office 118. Workers 132 may be located throughout the retail location 100 and may perform a security role in addition to other tasks. One or more security personnel 134 may also be located within the retail location 100, for example, in the security office 118. A person of skill in the art would understand that the disclosed systems and methods are applicable to a variety of retail locations and the present disclosure is not limited to the example retail location or areas and associated activities thereof.

The loss prevention system 102 may include multiple cameras 120 and an evaluation computer 126. Each camera 120 may be a digital video camera such as a security camera. The multiple cameras 120 may be located throughout the retail location 100. Each of the cameras 120 may provide a constant video feed of one or more of the areas of the retail location 100. The cameras 120 may generally be oriented in a default direction to capture a particular view of the retail location 100 where activity is expected, but one or more of the cameras 120 may be mounted on a gimbal that allows rotation and panning of the respective camera 120. For example, the labor evaluation system 102 may move a camera 120 to maintain the field of view of the camera 120 on a customer 130. In another aspect, the labor evaluation system 102 may allow manual control over one or more cameras 120, for example, by security personnel 134. In an aspect, the loss prevention system 102 may be integrated with other retail systems (e.g., traffic estimation), and the video feed of the cameras 120 may be used for multiple purposes.

Valiulla 0013, 0023-0025, emphasis added

 
receiving an interaction video frame from a second video capture device positioned to capture interaction activity of customers at the storage structure within the monitored area from a second perspective; 
The loss prevention system 102 may include multiple cameras 120 and an evaluation computer 126. Each camera 120 may be a digital video camera such as a security camera. The multiple cameras 120 may be located throughout the retail location 100. Each of the cameras 120 may provide a constant video feed of one or more of the areas of the retail location 100. The cameras 120 may generally be oriented in a default direction to capture a particular view of the retail location 100 where activity is expected, but one or more of the cameras 120 may be mounted on a gimbal that allows rotation and panning of the respective camera 120. For example, the labor evaluation system 102 may move a camera 120 to maintain the field of view of the camera 120 on a customer 130. In another aspect, the labor evaluation system 102 may allow manual control over one or more cameras 120, for example, by security personnel 134. In an aspect, the loss prevention system 102 may be integrated with other retail systems (e.g., traffic estimation), and the video feed of the cameras 120 may be used for multiple purposes.

Valiulla 0007-0008, 0013, 0023-0025, 0032 emphasis added



determining a storage structure inference based on the storage structure video frame,

 In an example, the present disclosure provides a loss prevention system and methods for evaluating customer activity based on recorded video of customers within the retail location using machine-learning. The loss prevention system provides a video feed of a customer to a plurality of activity models. Each activity model is a machine-learning model that has been trained on labeled videos of customers performing various activities. Each of the activity models determines a probability certainty that the activity of the customer corresponds to the respective activity on which the activity model was trained. The loss prevention system may then apply customizable rules to determine whether the various activities of the customer are indicative of suspicious behavior for the retail location. The loss prevention system may provide a notification to a worker at the retail location such that the worker may appropriately respond to the suspicious behavior.
Valiulla 0023-0025, emphasis added


However, Valiulla fails to explicitly teach, but Jones teaches: 
the storage structure inference including an available capacity of a portion of the storage structure identified within the storage structure video frame;
The inventory control system 102 further identifies one or more actions to be performed relative to the first product relative to the sales data of the first product and/or as a function of the identified trend. The actions can include substantially any relevant action. For example, the action can include causing instructions to be communicated (e.g., via email, text message, printed, etc.) to a worker to stock additional products, confirm that a previous pick and/or restocking was performed, cause the pricing evaluation system to evaluate a price of the first product, cause the pricing evaluation system to determine pricing at one or more other sources for the product and/or competitors (e.g., accessing a competitors' web site), evaluating a placement of the first product, causing instructions to be issued directing the repositioning of the first product, cause the changing of the price of the first product, other such actions, or a combination of two or more actions.
Jones 0027, 0030, 0033, 0035 emphasis added


Accordingly, it would have been obvious to one ordinary sill in the art before the effective filing date of claimed invention to combine the teaching of Jones into a system of Valiulla in order to the storage structure inference including an available capacity of a portion of the storage structure, as such increase or reduction in restocking of product, a trend of a reduction or increase in ordered replenishment of a product..—see 0030.




Further, Valiulla teaches:
determining an interaction inference based on the interaction video frame; determining that the storage structure inference and the interaction inference correspond to a common time period and common location; 
The customer evaluation application 160 may include a customer tracker 166. The customer tracker 166 may be configured to determine a location of a customer 130 at a particular time. In an aspect, for example, the customer tracker 166 may track customer 130 starting from a known location (e.g., an entrance). The customer tracker 166 may use motion data and/or the video data to determine where the customer 130 is at any time. For example, the customer tracker 166 may use a location provided in the motion data and/or facial recognition of a customer 130 in a particular video to determine the location of the customer 130. The customer tracker 166 may analyze height, gender, age, gait, or clothing of a customer 130 to tag or label a specific customer and/or to distinguish customers 130 from workers 132. The location of customers 130 may be used to determine the customer 130 in a video when determining an activity being performed. In an aspect, the customer tracker 166 may label, tag, or otherwise associate video segments with identifiers of customers 130. The identifier of the customer may be a randomly generated number that is not necessarily linked to any personally identifiable information of the customer 130. The tracked identity and/or location of the customer may also be used to aggregate information regarding different activities performed by the same customer 130 within different regions of the retail location 100. For example, the customer evaluation application 160 may build a profile associated with the identifier for a customer 130. The profile may include, for example, activities of the customer 130, a time of the activity, and a location of the activity.
Valiulla 0034, emphasis added

and generating analytics information based on the storage structure inference and the interaction inference.  
The customer evaluation application 160 may include a customer tracker 166. The customer tracker 166 may be configured to determine a location of a customer 130 at a particular time. In an aspect, for example, the customer tracker 166 may track customer 130 starting from a known location (e.g., an entrance). The customer tracker 166 may use motion data and/or the video data to determine where the customer 130 is at any time. For example, the customer tracker 166 may use a location provided in the motion data and/or facial recognition of a customer 130 in a particular video to determine the location of the customer 130. The customer tracker 166 may analyze height, gender, age, gait, or clothing of a customer 130 to tag or label a specific customer and/or to distinguish customers 130 from workers 132. The location of customers 130 may be used to determine the customer 130 in a video when determining an activity being performed. In an aspect, the customer tracker 166 may label, tag, or otherwise associate video segments with identifiers of customers 130. The identifier of the customer may be a randomly generated number that is not necessarily linked to any personally identifiable information of the customer 130. The tracked identity and/or location of the customer may also be used to aggregate information regarding different activities performed by the same customer 130 within different regions of the retail location 100. For example, the customer evaluation application 160 may build a profile associated with the identifier for a customer 130. The profile may include, for example, activities of the customer 130, a time of the activity, and a location of the activity.
Valiulla 0034, emphasis added


Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2-3, 5-12, 14-16, 18-21 and 22 as presented blow. 



In regarding to claim 2 Valiulla and Jones teaches:
2. The method of claim 1, further Valiulla teaches comprising: identifying an employee associated with the storage structure;
In an example, the present disclosure provides a loss prevention system and methods for evaluating customer activity based on recorded video of customers within the retail location using machine-learning. The loss prevention system provides a video feed of a customer to a plurality of activity models. Each activity model is a machine-learning model that has been trained on labeled videos of customers performing various activities. Each of the activity models determines a probability certainty that the activity of the customer corresponds to the respective activity on which the activity model was trained. The loss prevention system may then apply customizable rules to determine whether the various activities of the customer are indicative of suspicious behavior for the retail location. The loss prevention system may provide a notification to a worker at the retail location such that the worker may appropriately respond to the suspicious behavior 
Valiulla 0023-0025, 0041, emphasis added
0023-0024, 0041


and sending a notification to an employee device associated with the employee, the notification including an instruction corresponding to the analytics information.  
The customer evaluation application 160 may include a notification component 190. The notification component 190 may providing a notification to a worker 132 of the suspicious behavior. For example, the notification component 190 may display the notification on the display 128, and/or may send the notification to a portable device associated with the worker 132. The notification may include an identification of one or more of the activities being performed by the customer. In an aspect, the notification may instruct to worker 132 to engage the customer 130. For example, the worker 132 may ask the customer 130 if the customer needs assistance. In general, because the loss prevention system 102 identifies abnormal behavior and predicts a loss event, the notification may not trigger a public alarm or otherwise accuse the customer 130 of a loss event that has not yet occurred.
Valiulla 0023-0025, 0041, emphasis added



In regarding to claim 3 Valiulla and Jones teaches:

3. The method of claim 1, further Valiulla teaches comprising: identifying a third video capture device associated with the storage structure; and sending a notification to the third video capture device, the notification instructing the third video capture device to reposition to capture a potential event at the storage structure. 
The loss prevention system 102 may include multiple cameras 120 and an evaluation computer 126. Each camera 120 may be a digital video camera such as a security camera. The multiple cameras 120 may be located throughout the retail location 100. Each of the cameras 120 may provide a constant video feed of one or more of the areas of the retail location 100. The cameras 120 may generally be oriented in a default direction to capture a particular view of the retail location 100 where activity is expected, but one or more of the cameras 120 may be mounted on a gimbal that allows rotation and panning of the respective camera 120. For example, the labor evaluation system 102 may move a camera 120 to maintain the field of view of the camera 120 on a customer 130. In another aspect, the labor evaluation system 102 may allow manual control over one or more cameras 120, for example, by security personnel 134. In an aspect, the loss prevention system 102 may be integrated with other retail systems (e.g., traffic estimation), and the video feed of the cameras 120 may be used for multiple purposes.
Valiulla 0025, emphasis added


In regarding to claim 5 Valiulla and Jones teaches:
5. The method of claim 1, further, Jones teaches wherein determining the storage structure inference, comprises identifying a sweep event or a restocking requirement at the storage structure. 
Jones 0030, 0033
 



In regarding to claim 6 Valiulla and Jones teaches:
6. The method of claim 1, further, Jones teaches wherein determining the interaction inference, comprises determining at least one of a wait time or an engagement time of a customer in a zone of the monitored area. 
In some embodiments, multiple sensor systems 112 are positioned at multiple different locations in the shopping facility to detect customers, detect customer movement, detect lack of movement, track movement and/or other such sensor systems. As described above, the sensors can include cameras 112a (which may include or communicate with image processing systems), laser sensor systems 112b, 112c (e.g., measure distance, detect customer and/or shopping carts, etc.), RFID tag readers, bar code readers, other such sensors, or combination of different types of sensors. In some instances, for example, one or more laser sensor systems 112b may be positioned proximate the ends of one or more travel areas 204 to detect customers and/or carts while in the travel area and/or detect a relative distance to the customer and/or cart, which can be used to determine a customer's location along the travel area. One or more laser sensor systems 112c may, in some applications, be positioned along product support devices to similarly detect the location of customers along the travel areas. Some embodiments include one or more image and/or video cameras that can capture images and/or video that are processed by one or more image and/or video processing systems that can be used to identify customers, determine relative locations along the travel areas, identify lack of movement, and the like. Such sensor information can be used to determine customers' dwell times at areas along the travel areas 204. Some methods of determining a customer's dwell times in an area are known, and some embodiments may implement one or more of these methods. 
Jones 0017, 0024, emphasis added





In regarding to claim 7 Valiulla and Jones teaches:
7. The method of claim 1, further Valiulla teaches wherein determining the interaction inference, comprises determining a sentiment of a customer in a zone of the monitored area.  
In an aspect, the processor is configured to execute the instructions to apply the probability certainty to the business rules to: determine a weight for each respective activity; determine an activity score for each activity based on the probability certainty for the activity and the weight for each respective activity; and determine that the customer activities indicate suspicious behavior in response to a total score satisfying a threshold. The business rules may define a customizable priority of the customer activities, wherein the weight is based on the priority.
Valiulla 0006, 0009, emphasis added


In regarding to claim 8 Valiulla and Jones teaches:
8. The method of claim 1, further, Jones teaches wherein determining the interaction inference, comprises determining a demographic attribute of a customer in a zone of the monitored area.  
Jones 0017, 0024



In regarding to claim 9 Valiulla and Jones teaches:
9. The method of claim 1, further, Jones teaches wherein generating the analytics information comprises: generating an employee assignment recommendation recommending a type of employee staff a location associated with the storage structure; 
The inventory control system further is configured to access sales data, such as through a sales data database, from the point of sale system 106, and/or one or more other sources. In some embodiments, the inventory control system 102 communicatively couples with the point of sales system and/or an inventory tracking system. The point of sale system 106 and/or the multiple point of sale devices 108 are configured to at least report, and in some instances track, product purchases at the shopping facility and/or communicate purchase information (e.g., product identifier information, quantities, size, weight, and/or other such information) to the inventory control system or other inventory tracking system that can track the sales of products and/or adjust inventory counts.
Jones 0027-0029, emphasis added


Further, Valiulla teaches generating a loss prevention alert indicating possible unauthorized activity at the location associated with the storage structure; 
In an aspect, the activity models 170 may include a set of abnormal activity models 172 that are trained on a set of training videos for abnormal activities. The abnormal activities may be activities that customers 130 are not expected to perform in the retail location 100 or activities that are known to be associated with loss events. Example abnormal activities used to train the abnormal activity models 172 may include: watching employees such as a cashier or salesperson, wearing clothing inconsistent with the weather, looking in a direction away from the hands of the customer, repeated visits to the retail location without making a purchase, and standing closer to the merchandise than normal. As discussed above, the loss prevention system 102 may be applied to various retail locations. In an aspect, the abnormal activity models 172 may be customized for a particular retail location. For example, an operator may select a subset of abnormal activity models 172 for inclusion within the activity models 170. Accordingly, an activity such as touching merchandise, which may be considered abnormal in one retail location, but may not be considered abnormal in another retail location due to different types of retail location, type of merchandise, or different local practices, may be included only when considered abnormal.
Valiulla 0036-0037, emphasis added


and Jones teaches generating a report including one or more key performance indicators associated with activity within the monitored area; or generating a schedule for stocking the storage structure.
Jones 0027-0029.




Claims 10-12 list all similar elements of claims 1-3, but in non-transitory computer readable device form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-3 applies equally as well to claims 10-12.
Claims 14-15 list all similar elements of claims 6 and 9, but in non-transitory computer readable device form rather than system form.  Therefore, the supporting rationale of the rejection to claims 14-15 applies equally as well to claims 6 and 9.
Claim 16 list all similar elements of claim 1, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 16.
Claims 18-20 list all similar elements of claims 7-6 and 9, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 5-6 and 9 applies equally as well to claims 18-20.

In regarding to claim 21 Valiulla and Jones teaches:
21. The system of claim 16, further Valiulla teaches wherein to determine the interaction inference based on the interaction video frame, the at least one processor is further configured: further, Jones teaches determine that a customer is requesting assistance based at least in part on body language detected within the interaction video frame.  
The customer evaluation application 160 may include a notification component 190. The notification component 190 may providing a notification to a worker 132 of the suspicious behavior. For example, the notification component 190 may display the notification on the display 128, and/or may send the notification to a portable device associated with the worker 132. The notification may include an identification of one or more of the activities being performed by the customer. In an aspect, the notification may instruct to worker 132 to engage the customer 130. For example, the worker 132 may ask the customer 130 if the customer needs assistance. In general, because the loss prevention system 102 identifies abnormal behavior and predicts a loss event, the notification may not trigger a public alarm or otherwise accuse the customer 130 of a loss event that has not yet occurred.
Valiulla 0041, emphasis added


In regarding to claim 22 Valiulla and Jones teaches:
22. The system of claim 21, further, Jones teaches wherein the at least one processor is further configured: trigger, based on the analytics information, presentation of an anticipated wait time on a visual display at the storage structure; trigger, based on the analytics information, an audio reproduction indicating the anticipated wait time at the storage structure; or initialize, based on the analytics information, an audio or text chatbot conversation with a customer.
Jones 0042


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481